United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2075
                                  ___________

Marvin J. Bockelman; Kathleen M.        *
Bockelman; W. Milton Von Holten,        *
Co-trustee of the Von Holten Family     *
Trust; Jeanette I. Von Holten, Co-      *
trustee of the Von Holten Family Trust, * Appeal from the United States
                                        * District Court for the
            Plaintiffs/Appellants,      * Western District of Missouri.
                                        *
     v.                                 *
                                        *
MCI Worldcom, Inc.,                     *
                                        *
            Defendant,                  *
                                        *
Union Pacific Railroad Company,         *
                                        *
            Defendant/Appellee.         *
                                   ___________

                            Submitted: February 14, 2005
                               Filed: April 6, 2005
                                ___________

Before WOLLMAN, McMILLIAN, and BENTON, Circuit Judges.
                         ___________

WOLLMAN, Circuit Judge.
      Appellants Marvin and Kathleen Bockelman and W. Milton and Jeannette Von
Holten (Landowners) appeal from the district court’s1 grant of summary judgment
against them. We affirm.

                                          I.
       On July 26, 1902, the St. Louis, Kansas City and Colorado Railroad Company
(St. Louis Railroad) acquired by warranty deed a strip of land from Jacob and Anna
Von Holten. The deed read, in pertinent part:

      WITNESSETH, That the said parties of the first part [(the Von
      Holtens)], for and in consideration of Three Hundred and Fifty
      DOLLARS, to them paid by the said party of the second part [(the St.
      Louis Railroad)], the receipt of which is hereby acknowledged, do by
      these presents grant, bargain and sell, convey and confirm, unto the said
      party of the second part...[a] strip of land one hundred (100) feet wide,
      having a uniform width of fifty (50) feet on each side of the center line
      of the railroad of said Company, as the same is now located across the
      tracts of land described as follows...TO HAVE AND TO HOLD the
      same together with all the rights, immunities, privileges and
      appurtenances, the same belonging unto the said party of the second part
      and its successors and assigns forever, the said parties of the first [part]
      hereby covenanting that they and their heirs, executors, and
      administrators shall and will WARRANT AND DEFEND the title to the
      premises unto the said party of the second part, and unto its successors
      and assigns FOREVER against the lawful claims of all persons
      whomsoever.

        The strip of land conveyed by the deed was made part of the St. Louis Railroad
as it then ran through the state of Missouri. The St. Louis Railroad was succeeded
by the Chicago, Rock Island and Pacific Railroad Company (Rock Island Railroad).


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                          -2-
The Rock Island Railroad was later succeeded by the St. Louis Southwestern Railroad
Company.

      Approximately ninety years after the original 1902 deed, appellee MCI
Worldcom Network Services, Inc. (MCI), leased from the Southern Pacific
Telecommunications Company (as grantee of the St. Louis Southwestern Railroad
Company) the rights to install fiber optic cable underneath the strip of land and to
construct an above-ground fiber optic regeneration station on the strip of land.2
Appellee Union Pacific Railroad Company subsequently succeeded to the rights of
both the Southern Pacific Telecommunications Company and the St. Louis
Southwestern Railroad Company under the lease.

       The Landowners, two married couples who each own a tract of land adjoining
the disputed strip, brought a declaratory judgment action in Missouri state court
against Union Pacific and MCI on May 5, 2000,3 seeking a declaration that Union
Pacific and MCI did not possess the right to use the strip of land for fiber optic
network purposes. They claimed that the original deed from Jacob and Anna Von
Holten to the St. Louis Railroad conveyed a mere easement for railroad purposes and,
accordingly, asserted their right as adjoining landowners to enforce the terms of the
alleged easement. See Brown v. Weare, 152 S.W.2d 649, 655 (Mo. 1941) (when a
railroad acquires an easement, fee to the land over which the easement runs resides
in adjacent landowners). Union Pacific and MCI removed the suit to the United
States District Court for the Western District of Missouri on the basis of diversity of

      2
        Although Union Pacific and its predecessors apparently had ceased in the
interim to use the strip of land for the carriage of railroad traffic, Union Pacific
contends that it had not ceased to use the strip for railroad purposes. Because we
conclude that the deed conveyed to the St. Louis Railroad a fee simple interest in the
strip of land, however, we need not further address the issue.
      3
       Qwest Communications Corporation was also named in the state action, but
was later dismissed.

                                         -3-
citizenship, and the Landowners were permitted to add claims for injunctive relief and
damages. After cross-motions for summary judgment, the district court granted
summary judgment against the Landowners and in favor of Union Pacific and MCI,
holding that the deed between Jacob and Anna Von Holten and the St. Louis Railroad
conveyed a fee simple interest in the disputed strip of land.

                                          II.
       We review a grant of summary judgment de novo and apply the same standards
as the district court. Hossaini v. W. Mo. Med. Ctr., 140 F.3d 1140, 1142 (8th Cir.
1998). Summary judgment is warranted if the evidence, viewed in the light most
favorable to the nonmoving party, shows that no genuine issue of material fact exists
and that the moving party is entitled to judgment as a matter of law. Id.

       Missouri law controls our analysis in this diversity case, and thus we review
the district court’s interpretation of Missouri law de novo. Bass v. Gen. Motors
Corp., 150 F.3d 842, 846-47 (8th Cir. 1998). In addition, we are bound by the
decisions of the Missouri Supreme Court regarding issues of substantive state law.
Id. at 847. If the Missouri Supreme Court has not yet addressed a particular issue,
“we may consider relevant state precedent, analogous decisions, considered dicta,
...and any other reliable data.” Id. (citations and quotations omitted). Decisions from
Missouri’s intermediate appellate court (the Missouri Court of Appeals) are
“particularly relevant,” and must be followed when they are the best evidence of
Missouri law. Knouse v. Gen. American Life Ins. Co. (In re Gen. American Life Ins.
Co. Sales Practices Litig.), 391 F.3d 907, 911-12 (8th Cir. 2004).

                                         III.
       The Landowners contend that the July 26, 1902, deed from Jacob and Anna
Von Holten to the St. Louis Railroad conveyed a mere easement for railroad purposes
rather than a fee simple interest. We disagree. In Missouri, railroads may hold,
purchase, or convey a fee in land when the land in question is conveyed for a valuable

                                         -4-
consideration and when the deed contains no restrictions on the quantum of the title
conveyed. Schuermann Enters., Inc. v. St. Louis County, 436 S.W.2d 666, 668 (Mo.
1969).

       If the land is conveyed without valuable consideration, the conveyance is a
“voluntary grant,” and the interest conveyed is merely an easement. Brown, 152
S.W.2d at 652-53. To be termed a valuable consideration, and thus avoid
classification as a voluntary grant, the consideration given under a deed must be
substantial, as opposed to merely nominal. Id. at 654. As consideration for the strip
of land at issue, the St. Louis Railroad gave $350, which is equivalent to
approximately $7,400 in 2003 dollars. We have no doubt that such an amount
constitutes substantial, and thus valuable, consideration, and the Landowners make
no serious argument that it does not. Instead, the Landowners contend that, even
assuming that the disputed strip of land was exchanged for a valuable consideration,
the quantum of title conveyed to the St. Louis Railroad was restricted to an easement
for railroad purposes.

        The quantum of title conveyed to a railroad may be restricted in two ways.
First, the deed may describe the parcel conveyed as a “right of way.” Id. at 652;
Moore v. Mo. Friends of the Wabash Trace Nature Trail, Inc., 991 S.W.2d 681, 685-
86 (Mo. Ct. App. 1999). Second, the deed may limit the use of the parcel to railroad
purposes. Brown, 152 S.W.2d at 652; Moore, 991 S.W.2d at 685-87. The presence
of either restriction indicates that the railroad takes only an easement, as opposed to
a fee simple, pursuant to the deed. Brown, 152 S.W.2d at 652.

       Neither restriction is present in the deed at issue here. Rather than describing
the land in question as a “right of way,” the deed uses the term “strip of land” to
denote the parcel conveyed. The use of such language is indicative of the conveyance
of a fee simple absolute. Homan v. Hutchison, 817 S.W.2d 944, 949 (Mo. Ct. App.
1991). Furthermore, the deed does not limit the use of the strip of land conveyed to

                                         -5-
railroad purposes, or to any other purposes for that matter. It simply conveys the strip
of land to the St. Louis Railroad. Finally, the deed’s use of the phrase “TO HAVE
AND TO HOLD the same together with all the rights, immunities, privileges and
appurtenances,” as well as its use of the terms “grant, bargain and sell,” provides
further evidence that the grantors intended to convey a fee simple. See University
City v. Chicago, Rock Island & Pac. Ry. Co., 149 S.W.2d 321, 325 (Mo. 1941)
(“grant, bargain and sell”); Bayless v. Gonz, 684 S.W.2d 512, 513 (Mo. Ct. App.
1985) (“to have and to hold...”).

       The Landowners nevertheless contend that, pursuant to City of Columbia v.
Baurichter, 729 S.W.2d 475 (Mo. Ct. App. 1987), we are permitted to look to other
deeds executed soon after the July 26, 1902, deed in order to ascertain the grantors’
intent regarding the interest conveyed by that deed. We are permitted to do so,
however, only when the language in the deed is ambiguous. Id. at 479. The disputed
deed in Baurichter used both “strip of land,” which indicates the conveyance of a fee
simple absolute, and “road,” which usually indicates the conveyance of a right of way
only, to describe the parcel in question. Id. Because the language of the deed itself
conflicted, and was therefore ambiguous, the court looked to other deeds executed
shortly after the disputed deed in order to ascertain the grantor’s intent. Id.

       The July 26, 1902, deed contains no such ambiguity. The granting clause of
the deed describes the parcel conveyed as a “strip of land,” and the deed uses no
alternative terms to identify the parcel. To the extent that the deed uses the term
“railroad” in the granting clause, that term is used to provide a physical description
of the centerline of the parcel conveyed and not to describe the parcel itself.
Accordingly, we need not look outside the bounds of the deed in order to determine
the grantor’s intent, which was to convey a fee simple interest. Because Union
Pacific possesses a fee simple interest in the disputed strip of land, the Landowners
have no interest to enforce. See Nigro v. Ashley, 690 S.W.2d 410, 417 (Mo. Ct. App.
1985).

                                          -6-
       Our holding that the deed conveyed a fee simple interest also disposes of the
Landowners’ argument that the St. Louis Railroad’s charter limits the quantum of
interest that the railroad could obtain in property acquired “for right of way.”
Because the strip of land at issue here was not, by the express or implied language of
the deed, limited to railroad right of way purposes, such an argument fails. To the
extent that the Landowners also contend that the terms of the charter operated as an
implied limitation on the type of interest that the St. Louis Railroad could obtain in
any property, we disagree. The charter stated that the railroad’s purpose was “to
construct, maintain and operate a standard gauge railroad, and in connection
therewith to construct, maintain and operate a line or lines of telegraph and a line or
lines of telephone” running through various points in Kansas and Missouri. Such
language does not, however, restrict the type of interest that the St. Louis Railroad
could obtain in order to effectuate those purposes. Therefore, although the manner
in which the St. Louis Railroad chose to acquire the strip of land in question may
have been unorthodox, the railroad’s charter did not bar it from doing so.

      The judgment is affirmed.
                     ______________________________




                                         -7-